Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Carey on 1/13/2020.

The application has been amended as follows: 
	In the claims:

	
1. (Currently Amended) A method for controlling access to a radio channel in a single frequency network in which multiple base stations transmit the same data simultaneously to a UE device, the method comprising: 
transmitting from a first plurality of base stations a set of random access parameters common to the first plurality of base stations of the single frequency network; 
receiving by a second plurality of base stations a random access preamble transmitted by the UE device, the second plurality of base stations being the same or a subset of the first plurality of base stations; 

receiving by a fourth plurality of base stations a scheduled transmission in response to the plurality of responses, the fourth plurality of base stations being the same as or a subset of the third plurality of base stations and forwarding the received scheduled transmission to a single frequency network radio access, SFN-RA, controller together with information about a reception quality of the received scheduled transmission; and 
transmitting synchronously by a fifth plurality of base stations a contention resolution message to the UE device, the fifth plurality of base stations being the same as or a subset of the fourth plurality of base stations, as instructed by the SFN-RA controller, the SFN-RA controller having selected the fifth plurality of base stations (i) based on combining soft bits of the forwarded scheduled transmissions from each of the base stations of the fourth plurality of base stations, with respect to the information about the reception quality, or (ii) based on discarding the forwarded scheduled transmissions with the reception quality lower than a threshold, 
wherein the second plurality of base stations of the single frequency network receiving the random access preamble transmitted by the UE device each determine a time offset between the received preamble and a downlink timing reference to derive a timing alignment value which is passed to the SFN-RA controller, the SFN-RA controller determining a global timing alignment value to be transmitted to the UE device by the second or the third plurality of base stations.

	2-6 (Canceled) 
7. (Previously Presented) The method according to claim 1, wherein the received scheduled transmission is forwarded as received symbols.  

8. (Canceled) 
	
9. (Currently Amended) The method according to claim 1, wherein each of the second or third plurality of base stations of the single frequency network transmits a respective timing alignment value to the UE device in response to [[a]]the received random access preamble and wherein the UE device determines one value from received ones of the timing alignment values.
	10-11 (canceled)
	12. (Currently Amended) A single frequency network radio access, SFN-RA, controller arranged to:
control a first plurality of base stations forming a single frequency network in order that the first plurality of base stations each transmit simultaneously a set of random access parameters common to the plurality of base stations, the set of random access parameters being configured by the SFN-RA controller, 

control a selected third plurality of base stations to transmit simultaneously a response to a random access preamble received by the plurality of base stations, the third plurality of base stations being the same as or a subset of the second plurality of base stations, 
receive from a fourth plurality of base stations a scheduled transmission in response to the transmission of the response by the third plurality of base stations, the fourth plurality of base stations being the same as or a subset of the third plurality of base stations the received scheduled transmission being received together with information about a reception quality of the received scheduled transmission, and 3Application No. 15/774,323Docket No.: 32842/52875 Amendment dated November 24, 2020 Reply to Office Action of July 24, 2020 
control a fifth plurality of base stations to transmit synchronously a contention resolution message to the UE device, selecting the fifth plurality of base stations being the same as or a subset of the fourth plurality of base stations (i) based on combining soft bits of the forwarded scheduled transmissions from each of the base stations of the fourth plurality of base stations, with respect to the information about the reception quality, or (ii) based on discarding the forwarded scheduled transmissions with the reception quality lower than a threshold, 
wherein the SFN-RA controller further arranged to receive, from each of the second plurality of base stations of the single frequency network receiving the random access preamble transmitted by the UE device, a time offset between the received preamble and a downlink timing reference to derive a timing alignment value, determining a global timing alignment value to be transmitted to the UE device by the second or the third plurality of base stations.

13-15 (Canceled)

16. (Currently Amended) The SFN-RA controller according to claim 12,

17. (Canceled) 

18. (Currently Amended) The method according to claim [[17]] 1, wherein the SFN- RA controller generates a contention resolution message from the plurality of messages received from the base stations.



20. (Previously Presented) The method according to claim 19, wherein the selected base stations transmit the contention resolution message simultaneously to the UE device.

21. (Currently Amended) The method according to claim [[17]]20, wherein the received scheduled transmission is forwarded as received symbols.

22. (Currently Amended) The method according to claim 1, wherein the second plurality of base stations of the single frequency network receiving the random access preamble transmitted by the UE device each determine [[a]]the time offset between the received preamble and [[a]]the downlink timing reference to derive [[a]]the timing alignment value which is passed to a single frequency network radio access, SFN-RA, controller, the SFN-RA controller determining [[a]]the global timing alignment value to be transmitted to the UE device by the plurality of base stations.

23. (Currently Amended) The method according to claim 1, wherein each of the second or third plurality of base stations of the single frequency network transmits a respective timing alignment value to the UE device in response to a received random 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 7, 9, 12, 16, 18-23 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 1 and 12, a method and SFN RA controller to:

control a first plurality of base stations forming a single frequency network in order that the first plurality of base stations each transmit simultaneously a set of random access parameters common to the plurality of base stations, the set of random access parameters being configured by the SFN-RA controller, 
receive from a second plurality of base stations a random access preamble transmitted by a UE device, the second plurality of base stations being the same or a subset of the first plurality of base stations, 
control a selected third plurality of base stations to transmit simultaneously a response to a random access preamble received by the plurality of base stations, the third plurality of base stations being the same as or a subset of the second plurality of base stations, 
received scheduled transmission being received together with information about a reception quality of the received scheduled transmission, and 3Application No. 15/774,323Docket No.: 32842/52875 Amendment dated November 24, 2020 Reply to Office Action of July 24, 2020 
control a fifth plurality of base stations to transmit synchronously a contention resolution message to the UE device, selecting the fifth plurality of base stations being the same as or a subset of the fourth plurality of base stations (i) based on combining soft bits of the forwarded scheduled transmissions from each of the base stations of the fourth plurality of base stations, with respect to the information about the reception quality, or (ii) based on discarding the forwarded scheduled transmissions with the reception quality lower than a threshold, 
wherein the SFN-RA controller further arranged to receive, from each of the second plurality of base stations of the single frequency network receiving the random access preamble transmitted by the UE device, a time offset between the received preamble and a downlink timing reference to derive a timing alignment value, determining a global timing alignment value to be transmitted to the UE device by the second or the third plurality of base stations…in combination with other limitations


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
OMER S. MIAN
Primary Examiner
Art Unit 2461